11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Sentry Insurance                       * Original Mandamus Proceeding
a Mutual Company,                              of Nolan County,
                                               Trial Court No. DO-92-17,178.

No. 11-21-00107-CV                           * July 30, 2021

                                             * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

       This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be denied in part and conditionally granted in
part. Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is denied in part and conditionally granted in part. A writ of mandamus
will issue only if the Honorable Glen Harrison fails to dismiss for lack of subject-
matter jurisdiction Donald Bristow’s claims (1) that Sentry Insurance a Mutual
Company violated the Texas Deceptive Trade Practices Act based on a “course of
conduct” related to the delayed payment of, or failure to pay, medical expenses that
was intended to avoid Sentry’s liability under the Compromise Settlement Agreement
(CSA); (2) that Sentry breached the duty of good faith and fair dealing when it
engaged in a “pattern of conduct” to delay or fail to pay medical expenses for ulcers
that Bristow had developed as a result of his confinement to a wheelchair; and (3) that
Sentry violated Chapter 541 of the Texas Insurance Code based on Sentry’s alleged
delayed payment of, or failure to pay, medical expenses and Bristow’s request that
the CSA be enforced because “Sentry has denied payment of reasonable and
necessary medical expenses.” A writ of mandamus will issue only if Judge Harrison
does not comply by August 11, 2021.